DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending and under consideration. The amendment filed on 01/21/2021 has been entered.
Priority
This application is the 35 USC § 371 national stage of international Application No. PCT/US2G16/05157U filed September 14, 2016, which application claims benefit of U.S, Provisional Application No. 62/218,885, filed September 15, 2015. As such the effectively filed date for the instant application is September 15, 2015.
Maintained/Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a mammal , does not reasonably provide enablement for the following (i) any subject other than a mammal, and (iii) xenogeneic cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.
Instant claim 1 recites “administering to the subject a composition comprising CD10+, CD34-, CD105+ CD200+ placental stem cells”. The breadth of the single step method encompasses administering (i) xenogeneic cells and (ii) into any subject including e.g. elephants, insects, in contrary to well-accepted mammal DPN model subjects. However, it is well established in the art that not all modes of administration of xenogeneic placental stem cells in any animal model of DPN will predictably treat DPN as claimed.

7 CDIO+, CD34-, CD105+, CD200+ placental stem cells are administered intramuscularly on a monthly basis for three consecutive months. The individual is monitored over the next 24 months for signs of improvement in any symptom of the DPN. Therapeutic effectiveness is established if any of the symptoms of the DPN improve during the monitoring period, including improvement in epidermal nerve fiber density as measured by quantification and qualification of epidermal nerve fibers in a skin biopsy (example 1). In example 2 the specification only teaches Subjects having diabetic peripheral neuropathy (DPN), at least 18 years of age, are treated with CDI0+, CD34-, CD105+, CD200+ placental stem cells. Subject Group I: 3 x 106 CDI0+, CD34-, CD105+, CD200+ placental stem cells are administered intramuscularly on days 1 (the first day of treatment), 29, and 57. Subject Group II: 3 x 107 CDI0+, CD34-, CD105+, CD200+ placental stem cells are administered intramuscularly on days 1 (the first day of treatment). Subject Group III: placebo is administered intramuscularly on days 1 (the first day of treatment). Each dose of placental stem cells is administered as fifteen 0.30 ml injections, and administration is below the knee and above the ankle of the subject. A primary clinical endpoint for efficacy of CDI0+, CD34-, CD105+, CD200+ placental stem cells for treating DPN can be improvement in epidermal nerve fiber density as measured by quantification and qualification of epidermal nerve fibers in a skin biopsy. An increase in the number/density of nerve fibers is indicative of improving neuropathy (example 2). The specification also teaches in specific embodiments of the above isolated populations of placental derived adherent cells, either or both of the placental derived adherent cells and cells of a second type are autologous, or are allogeneic, to an intended recipient of the cells [00169].

The state of the prior art
For example, neither the specification nor the art provide specific guidance to intramuscular administration of placental xenogeneic stem cells for treating DPN due to limited to a few animal models with rare functional outcome measures. The heterogeneous differentiation potential of stem cells may limit the ascribed benefit observed in functional assessments. For example, few studies have reported a negative association with stem cell transplantation and neuropathic pain outcomes. As such, neither the specification nor the art enable any other means of treating DPN via intramuscular administration of xenogeneic claimed cells into any subject other that the scoped above. For example even further rodents, such as elephants or squirrels or insects are not recognized as model animal for DPN. Therefore, treating for example a DPN elephant comprising administering the claimed cells would clearly lead to an imbalance between the medical benefit and the elephant suffering since the elephant would never be used as model for medical purposes; its suffering will thus not be balanced.
The quantity of experimentation needed
As such, the specification and art solely provide specific guidance to narrow and specific means of intramuscular administration of autologous or allogeneic stem cells in a mammal and the art fails to teach xenogeneic intramuscular administration of xenogeneic CD10+, CD34-, CD105+, CD200+ placental stem cells for treating DPN can be improvement in epidermal nerve fiber density other than intramuscular administration of autologous or allogeneic human cells and into any subject other than mammals and thus are unpredictable. Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
Response to arguments
Applicants failed to respond regarding xenogeneic 

Withdrawn Claim Rejections - 35 USC §102/Necessitated by Amendment
Claims 1-8, 11, 13-16, 19 rejected under 35 U.S.C. 102(a) (1) as being anticipated by Abbot (20110250182, filed April 6, 2011) is withdrawn in view of applicants claim amendments to bring claim 4 and part of claim 9 into base claim 1.

New/Claim Rejections - 35 USC §103/Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10-12 remain rejected and claims 2-3, 5-9 are newly rejected under 35 U.S.C. 103 as being unpatentable over Abbot (20110250182, filed April 6, 2011) as evidenced by Herzberg (US 2012/0328583, filed May 31, 2012).
Regarding claim 1, Abbot discloses a method of treating diseases or disorders of the circulatory system comprising administering an effective amount of placental derived adherent cells (PDACs), which are CD10+, CD34-, CD105+, and CD200+ as determined by flow cytometry, wherein said placental cells are administered intravenously, intra-arterially, intramuscularly, intradermally, subcutaneously, or locally, wherein said administration of cells results in improvement of blood flow in or around the limb, the PDACs can be used to Regarding claims 2-3, Abbot discloses, wherein said symptom of peripheral vascular disease is cold, tingling feet that turn red upon dangling; pain; or weakness and tiredness in the legs (column 78, claim 3). Abbot discloses, wherein said placental cells are administered intravenously, intra-arterially, intramuscularly, intradermally, subcutaneously, or locally (column 78 claim 9). Regarding claims 5-8, Abbot discloses, comprising administration of about 1 x105, 5x105, 1x106, 5x106, 1 x107, 5x107, 1 x108, 5x108, 1 x109, 5x109, or 1x1010 placental cells (column 79, claim 10). Regarding claim 11, Abbot discloses, the placenta-derived adherent cells described in Section 5.2, below) in an amount and for a time sufficient for detectable improvement of one or more symptoms of said disease or disorder (column 1, lines 31-40).
Abbot does not explicitly teach, wherein said treatment results in an increase in epidermal nerve density in said subject. 
As evidenced by Herzberg (US 2012/0328583, filed May 31,2012) patients treated with CD10+, CD34-, CD105+, and CD200+ placental stem cells, treating pain which caused diabetic neuropathy with embodiments where the placental stem cells can be autologous of allogeneic and embodiments where the symptoms are effects associated pain, cramping [[0054], A 78-year old diabetic individual presents with diabetic neuropathy experienced primarily in the legs, with apparent sciatic nerve involvement, making walking difficult. The individual's pain is assessed using the Numeric Pain Assessment Scale, both while the individual is seated, and while the individual is walking [0364]. Moreover Herzeberg teaches embodiment of the method of treating pain, said pain is neuropathic pain. In a specific embodiment, said neuropathic pain is caused by diabetic neuropathy. In another specific embodiment, said neuropathic pain is caused by injury to a nerve in said individual [0006]. Pain level was evaluated using a Tactile allodynia test. In this test, the withdrawal response to calibrated Von Frey fibers is measured [0462].

When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601,607 (CCPA 1978). (Claims 1 and 12, directed to a method of effecting epidermal nerve fibers and one or more symptoms is numbness or reduced ability to feel pain or temperature changes, a tingling or burning sensation in the limbs, in a subject, were found to be anticipated by the applied prior art which disclosed the same placental cells for effecting epidermal nerve fibers and tingling feet that turn red upon dangling, and pain, weakness and tiredness in the legs (Abbot, column 76, lines 60-67). Moreover Herzeberg teaches embodiment of the method of treating pain, said pain is neuropathic pain. In a specific embodiment, said neuropathic pain is caused by diabetic neuropathy. In another specific embodiment, said neuropathic pain is caused by injury to a nerve in said individual [0006]. Pain level was evaluated using a Tactile allodynia test. In this test, the withdrawal response to calibrated Von Frey fibers is measured [0462].The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See MPEP 2102.02. In the instant case, the single step process step or structural limitations of the CD10+, CD34-, CD105+, and CD200+ placental cells, as taught by Abbots are able to stand alone since it result in the treatment of results in improvement of blood flow in or around the limb, the PDACs can be used to treat, e.q., peripheral neuropathies, e.q., diabetic neuropathy, wherein said administration of cells results in improvement of blood flow in 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Abbot does not disclose or suggest an improvement or increase in nerve density and therefore does not serve as a prior art basis on which to evaluate the treatment of nerve damage as presently claimed. Further, since the treatment of nerve damage, i.e., the increase in epidermal nerve fiber density, is not disclosed by Abbot, the person of skill in the art would not be motivated to seek teachings of other indicia of the nerve damage and therefore would not have sought to combine the teachings of Herzberg as they relate to the present claims.
In response, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601,607 (CCPA 1978). (Claims 1 and 12, directed to a method of effecting epidermal nerve fibers and one or more symptoms is numbness or reduced ability to feel pain or temperature changes, a tingling or burning sensation in the limbs, in a subject, were found to be anticipated by the applied prior art which disclosed the same placental cells for effecting epidermal nerve fibers and tingling feet that turn red upon dangling, and pain, weakness and tiredness in the legs (Abbot, column 76, lines 60-67). Moreover Herzeberg teaches embodiment of the method of treating pain, said pain is neuropathic pain. In a specific embodiment, said neuropathic pain is caused by diabetic neuropathy. In another specific embodiment, said neuropathic pain is caused by injury to a nerve in said individual [0006]. Pain level was evaluated using a Tactile allodynia test. In this test, the withdrawal response to calibrated Von Frey fibers is measured [0462].
Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632